Citation Nr: 1224382	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  07-03 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability, claimed to have resulted from treatment at Department of Veterans Affairs (VA) medical facilities, for purposes of accrued benefits.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability (and subsequent death), claimed to have resulted from treatment at VA medical facilities.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  He died in January 2004, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues on appeal arise from claims for benefits pursuant to 38 U.S.C.A. § 1151.  The earlier claim was submitted by the Veteran himself in September 2003 and, according to a November 2003 statement, was for service connection for pancytopenia and myelodysplasia due to VA's medical treatment, or lack thereof.  This claim had not been adjudicated by the RO, and no rating decision had been issued, at the time of the Veteran's death.  The appellant claimed entitlement to accrued benefits in March 2004.

The later claim was submitted by the appellant in April 2004.  She requested entitlement to DIC benefits based on the contention that the Veteran's death was a direct result of the treatment and medication he received from VA.  

The November 2005 rating decision denied claims of entitlement to service connection for the cause of the Veteran's death and entitlement to compensation under 38 U.S.C.A. § 1151 for accrued benefits.  Explanation of the latter issue only addressed the contentions that were made by the Veteran before his death; it did not address the appellant's DIC claim.  

The appellant filed a notice of disagreement with this decision in November 2005, expressing disagreement with the denial of the Veteran's 38 U.S.C.A. § 1151 claim and of the claim of entitlement to service connection for the cause of the Veteran's death.  

The January 2007 statement of the case continued the denials of service connection for the cause of the Veteran's death and of entitlement to compensation under 38 U.S.C.A. § 1151 for accrued benefits purposes.  The discussion of the latter issue in the statement of the case also expressly addresses the appellant's claim of entitlement to DIC benefits based on 38 U.S.C.A. § 1151.  The appellant noted on the January 2007 substantive appeal that she wanted to appeal all of the issues listed on the statement of the case.  Her explanation of the reasons for continuing with this appeal expressly addresses the DIC aspect of the 38 U.S.C.A. § 1151 claim.  While the VA Form 8, Certification of Appeal, only lists the issue of entitlement to service connection for the cause of the Veteran's death, the certification worksheet lists claims of entitlement to DIC benefits and accrued benefits under 38 U.S.C.A. § 1151.  

Given the appellant's express appeal of all of the issues discussed in the statement of the case, the Board finds that appeals have been perfected for 38 U.S.C.A. § 1151 claims for both DIC and accrued benefits purposes.  The Board thus has jurisdiction over both of these issues, and will therefore adjudicate both claims.   

This claim was previously before the Board in October 2010, at which time the Board denied a claim of entitlement to service connection for the cause of the Veteran's death and remanded the claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151.  



FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died on January [redacted], 2004, and that the immediate cause of death was multisystem failure due to or as a consequence of myelodysplastic syndrome.

2.  A claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability, claimed to have resulted from treatment at VA medical facilities, was pending at the time of the Veteran's death, and a claim for accrued benefits was received within one year after his death.

3.  Evidence in the file on the date of death does not show that the Veteran's myelodysplastic syndrome was the proximate result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or the result of an event not reasonably foreseeable, as a result of VA treatment.

4.  A preponderance of the evidence is against a finding that the Veteran's death was the proximate result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or the result of an event not reasonably foreseeable, as a result of VA treatment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits pursuant to 38 U.S.C.A. § 1151 for additional disability incurred as a result of hospitalization or medical or surgical treatment provided by the VA are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).

2.  The criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  The notice must be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims has held that VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, which involves a claim for compensation under 38 U.S.C.A. § 1151, element (3) would be a connection between VA hospitalization, medical, or surgical treatment, and an additional disability or death.  In such a claim, the appellant should also be advised that the additional disability or death must be the result of VA fault such as carelessness, negligence, lack of proper skill, or error in judgment, or not a reasonably expected result or complication of VA treatment.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letter dated in July 2005, prior to the initial adjudication of the appellant's claims in November 2005, in which the RO advised the appellant of the evidence needed to substantiate her claim of entitlement to compensation under 38 U.S.C.A. § 1151 for DIC and accrued benefits purposes.  This letter also advised the appellant of her and VA's responsibilities under VCAA, to include what evidence should be provided by her and what evidence should be provided by VA.  

As to the Court's holding in Dingess, element (1) is not at issue, and the July 2005 letter fully advised the appellant as to elements (2) and (3).  Notice of elements (4) and (5) was provided in the May 2011 supplemental statement of the case.  Although the appellant's claims were not readjudicated following the May 2011 supplemental statement of the case, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  Because the Board concludes below that the preponderance of the evidence is against the appellant's claims for compensation, any questions as to the appropriate disability evaluation or effective date to be assigned are rendered moot.

The Board further finds that the duty to assist requirements have also been satisfied in this case.  Specifically, all obtainable evidence identified by the appellant relative to the issues on appeal has been obtained and associated with the claims folder, and she has not identified any other pertinent evidence, not already of record, which would need to be obtained for an equitable disposition of this appeal.  VA medical opinions were also sought with respect to the DIC question in October 2005, November 2010, and 2012, and these reports are associated with the claims file.  With regard to the appellant's claim for accrued benefits, however, the Board notes that these benefits can only be awarded on the basis of the evidence in the file at the date of death.  See 38 C.F.R. § 3.1000(a), (d)(4) (2011).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Entitlement to Accrued Benefits Pursuant to 38 U.S.C.A. § 1151 for Additional Disability Incurred in VA Medical Facilities.

Applicable law and regulations provide that, upon the death of a veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  A claim for such benefits must be filed within one year of the veteran's death.  38 C.F.R. § 3.1000(a), (c) (2011).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, 'the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.'  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).

In September 2003, the Veteran filed a claim for entitlement to compensation for myelodysplasia.  In a November 2003 statement, he reported that this claim is based on 38 U.S.C.A. § 1151, due to treatment that he received from VA medical centers. He believed this disability developed as a result of medication he had been given by VA for years or as a result of VA not notifying him, or not determining the significance, of irregularities that appeared in his blood work.  The Veteran died in January 2004, before the RO could issue a rating decision.  In March 2004, the appellant submitted a claim for any accrued benefits.  The Board thus finds that the Veteran had an open claim for pancytopenia and myelodysplasia at the time of his death, and that the appellant filed a claim for accrued benefits within one year of the Veteran's death.

In adjudicating the claim for accrued benefits, the Board may only consider evidence in the file at the time of the Veteran's death.  'Evidence in the file at date of death' includes evidence in VA's possession on or before the date of the veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(d)(4).  The Board will thus consider the merits of the claim for compensation pursuant to 38 U.S.C.A. § 1151 based on the evidence of record at the time of the Veteran's death.  See 38 C.F.R. § 3.1000 (2011).

Since the date of the Veteran's death, VA medical records that were not physically located in the claims file at the time of the Veteran's death have been associated with the claims folder.  Because these records are of a type that are considered as constructively being in the file at the date of death, the Board may consider these records in deciding the Veteran's claim.  However, it follows from the applicable regulations in effect during the pendency of this appeal that the appellant cannot furnish additional evidence that could be used to substantiate her claim.  Thus, the Board cannot consider the portion of the private medical records that were added to the record following the Veteran's death in the context of the accrued benefits claim.  Nor can VA develop additional evidence such as a medical opinion with respect to the claim of entitlement to accrued benefits.  Thus, the Board cannot consider the opinions that were solicited from VA medical centers and the Veterans Health Administration (VHA) following the Veteran's death.  

As noted above, the Veteran claimed entitlement to compensation based on 38 U.S.C.A. § 1151 for pancytopenia and myelodysplasia that he incurred as a result of VA treatment.  He believed these conditions developed as a result of medication he had been given by VA for years or as a result of VA not notifying him, or not determining the significance, of irregularities (including severe anemia) that appeared in his blood work.  

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must also be a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.  38 U.S.C.A. § 1151.  There must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the veteran and his representative in compliance with 38 C.F.R. § 17.32.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

As noted above, the Veteran's claim was based on the theory that his myelodysplastic syndrome was a side effect of medication that he had been given by VA and had been taking for 14 years.  He contended that his blood work showed the side effects more than four years earlier, but no one at VA felt the need to follow up with him until 2003.  

The only evidence to be considered in connection with the accrued benefits claim in the case at hand is the Veteran's VA medical records, excluding any VA medical center or VHA opinions, and select private treatment records that were of record on the date of the Veteran's death.  

In determining whether the Veteran's 38 U.S.C.A. § 1151 should be granted, the evidence of record at the time of his death must establish (1) that the Veteran suffered additional disability (in this case myelodysplastic syndrome) as a result of VA medical treatment; and (2) a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable, to include evidence showing either that VA (a) failed to exercise the degree of care that would be expected of a reasonable health care provider, or (b) furnished treatment without the informed consent of the veteran and his representative.

With regard to the causation requirement, the evidence of record confirms that the Veteran was diagnosed with myelodysplastic syndrome in July 2003.  VA medical records also reflect that the Veteran received his medical care from VA for many years before this diagnosis.  However, the evidence of record at the time of the Veteran's death does not establish that the Veteran's myelodysplastic syndrome was caused by his VA medical treatment.  

A July 2003 record reflects that the Veteran had concerns about anemia.  It was noted that the Veteran had been told by his private physician that he might have a bone marrow problem and that he needed to see a hematologist as soon as possible.  He was told he would not be able to see a VA hematologist for several weeks or months, and that this appointment would require significant travel.  The Veteran stated that his doctor would attempt to find a local hematologist who takes Medicare.  

An August 2003 VA medical record notes that the Veteran wanted to stop his Amytriptyline and Olanzapine because of his myeloprofilerative disorder, but the VA physician could "find no reports of Olanzapine contributing to that.  Amytriptyline does and I have stopped it."  

A September 2003 VA medical record notes that the Veteran wanted to go back on Elavil because of his irritability and yelling at others, even though his private hematologist-oncologist, wanted him off of it.  The VA psychiatrist "had searched the computer before [and] found little that did not have some possible problem."  The Veteran stated that he cared more about not yelling at his wife and grandkids than about his white blood cell count.  He wanted to try Citalopram because it was listed as infrequently causing leucopenia.  

VA medical records include a list of the Veteran's medications.  A September 2003 private record notes that the Veteran was on Topinate, Prilosec, Phenergan, Bextra, Olanzapine, and Serzone, while he was no longer taking Hydroxyzine, Depakote, or Elavil.  Blood test findings from September 2003 are also of record.  

The Veteran submitted medical literature asserting that (1) Depakote can cause bone marrow depression; (2) Tegretol had been reported in association with aplastic anemia, decreased platelet or white blood cell counts, agranulocytosis, and bone marrow depression; and (3) Amitriptyline (Elavil) should not be used by people with bone marrow suppression or a history of blood dyscrasias. 

In reviewing the above medical evidence pertaining to the Veteran's treatment through the VA, the Board notes that this there is no medical opinion asserting a causal relationship between the Veteran's myelodysplastic syndrome and his VA treatment.  This evidence does reflect that the Veteran was on Amytriptyline and other medications that were noted to contribute to myelodysplastic syndrome.  However, the VA medical records do not assert that there is at least as likely as not a relationship between the Veteran's medication use and his myelodysplastic syndrome.  Furthermore, the Internet articles of record are too speculative, general and inconclusive in nature and thus cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board observes that the issue of whether there is a link between VA treatment and a current disability is of a type that requires medical evidence from an individual who possesses the necessary education, training, and expertise to render such an opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Because no such evidence was of record at the time of the Veteran's death, a causal connection between the Veteran's myelodysplastic syndrome and treatment he received from VA cannot be demonstrated.  

Because the evidence does not demonstrate that the Veteran's VA medical treatment caused or aggravated his myelodysplastic syndrome, the Board need not reach the question of VA's fault.  

Based on its review of the relevant evidence in this matter, and for the above reasons and bases, it is the decision of the Board that the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151 for disability alleged to be due to or aggravated by medical treatment provided by the VA.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to compensation for myelodysplastic syndrome based treatment received at VA medical facilities under 38 U.S.C.A. § 1151 is not warranted.

III.  Entitlement to DIC Benefits Pursuant to 38 U.S.C.A. § 1151 Based on a Claim that the Veteran's Death Resulted from Treatment at VA Medical Facilities.

The appellant has also claimed entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151.  Her theories of entitlement correspond to those that were raised by the Veteran in the context of his 38 U.S.C.A. § 1151 claim and were discussed above.  Unlike with the accrued benefits claim, however, VA may now consider evidence that has been added to the record since the Veteran's death.  

The appellant and her representative have three assertions.  First, they assert that due to a post-service head injury, the Veteran was unable to understand the risks, side effects, and the instructions for his medications, which thus caused his death.  Second, they assert that the Veteran's blood tests have been abnormal since 1990 and that the VA physicians failed to diagnose him with myelodysplastic syndrome in a timely manner.  Finally, they assert that the Veteran's VA-prescribed medications caused his death.

In 1989, the Veteran suffered a closed head injury after falling down stairs.  He was diagnosed with post-traumatic organic brain syndrome with psychosis, post-concussion headaches, and a post-traumatic seizure disorder in December 1990 and was diagnosed with dementia due to head trauma in February 2001.  The Board notes that the Veteran was not service connected for residuals of a head injury during his lifetime or following his death.  

Throughout his treatment for various disorders, the Veteran has been prescribed numerous medications, including Depakote, Olanzapine, Hydroxyzine, Amitriptyline, and Carbamazepine.  In November 2002 and June 2003, the Veteran received patient education on the risks, benefits, and adverse reactions of his prescribed medications.  

The Veteran's VA complete blood counts (CBCs) from 1990 to 2003 show that he had low white blood counts, red blood counts, hemoglobin, and/or hematocrit since 1990, and that in June 2003 he had low platelets.  VA treatment records show a diagnosis of macrocytic anemia in December 1993, November 1995, and January 1996.  A private doctor diagnosed mild anemia in January 1995.

In July 2003, the Veteran was diagnosed with myelodysplastic syndrome by a private hematologist-oncologist.  The physician indicated in the outpatient treatment record that the Veteran was on a number of medications that "could be" suspect in cytopenias, particularly Hydroxyzine and Olanzapine.  The Veteran indicated that he would stop taking Hydroxyzine and that he would contact his VA physician regarding whether Olanzapine should be continued, tapered, or substituted with another medication.  The physician noted that once "off of these for four to six weeks to determine if they are part of the problem, [it] may [be] need[ed] to further change his Elavil or Depakote."

On August 19, 2003, the Veteran saw his hematologist-oncologist again.  The Veteran stated that he had stopped taking Hydroxyzine and Olanzapine.  The physician also suggested that the Veteran should stop or substitute Amitriptyline, adding that he "would like to get [the Veteran] off of these medications for six to eight weeks to make sure that they are not contributory to his problem."

On August 22, 2003, the Veteran told his VA physician that he wanted to stop taking Amitriptyline and Olanzapine because of his myeloprofilerative disorder.  The VA physician noted that he could not find any reports of Olanzapine contributing to that disorder.  He stated that Amitriptyline does contribute to that disorder, and thus the VA physician stopped it.  

Prior to his death, the Veteran submitted medical treatise information indicating that Depakote and Carbamazepine can cause bone marrow depression, and that Amitriptyline should not be used for people with bone marrow suppression.

The Veteran died on January [redacted], 2004.  The official death certificate lists the immediate cause of death as multisystem failure due to or as a consequence of myelodysplastic syndrome.

In October 2005, a VA medical opinion was obtained.  The VA physician reviewed the entire claims file, including the Veteran's CBCs.  The VA doctor determined that it was not at least as likely as not that the VA failed to exercise reasonable skill and care in the Veteran's treatment with Depakote.  The VA physician also concluded that the Veteran received appropriate patient education concerning the risks and benefits of his medications.  Additionally, the doctor indicated that the Veteran's complete blood counts were appropriately monitored while he was on Depakote.  The VA physician was not aware of an increased risk for myelodysplastic syndrome associated with treatment with Depakote.  Further, the physician noted that the Veteran did not have aplastic anemia with bone marrow depression - two disorders that can be induced by drugs.  The doctor noted that the Veteran's July 2003 bone marrow performed by the Veteran's private physician was packed with blood cells that were deformed and poorly developed.  The VA physician stated that this type of bone marrow was typical of myelodysplastic syndrome.  The VA doctor also indicated that the cause of myelodysplastic syndrome is not known, but added that a patient's risk for myelodysplastic syndrome is increased by previous treatment with radiation or chemotherapy, exposure to benzene, or a positive family history.  

In a November 2010 addendum, the VA physician who prepared the October VA medical opinion indicated that the Veteran's private hematologist-oncologist "noted 'rather profound sudden onset' of symptoms in 2003."  The VA doctor added that she did not locate any documentation indicating that the private physician had identified a specific medication that had a causal relationship with the Veteran's development of myelodysplastic syndrome after a review of his medications.  The physician opined that it was clear the Veteran had a timely and appropriate diagnosis of myelodysplastic syndrome.  The doctor added that VA laboratory records document appropriate monitoring of his CBC results and that there was no documentation that the Veteran had abnormal CBC results or symptoms caused by myelodysplastic syndrome prior to 2003.  The VA physician concluded that there was no documentation in the claims file establishing a medical connection between the development of his myelodysplastic syndrome and his VA medical treatment, and that the care provided to him by the VA was appropriate and reasonable.  

In January 2012, however, the Board found it necessary to solicit a VHA opinion to address deficiencies found in the earlier opinions.  The first concern involves the fact that the October 2005 opinion discusses a possible relationship between myelodysplastic syndrome and Depakote only, even though the Veteran had been taking several other medications.  Specifically, the January 2012 VHA request asked the physician to opine on the likelihood that the Veteran's myelodysplastic syndrome was directly caused by VA prescribing one or more of the following: Depakote, Olanzapine, Hydroxyzine, Amitriptyline, and Carbamazepine.  Several follow-up questions were asked in the event that the physician answered the first question in the affirmative. 

The next concern that was raised by the VHA letter involves the appellant's allegations regarding the untimely diagnosis and treatment of the Veteran's myelodysplastic syndrome.  The physician was asked to opine on the likelihood that, based on a review of the VA blood work from 1990 to 2003 showing that the Veteran had low white blood counts, red blood counts, hemoglobin, and/or hematocrit since 1990, VA failed to exercise the degree of care that one would expect of a reasonable health care provider and failed to timely diagnose and properly treat his myelodysplastic syndrome.  If so, the physician was to opine as to whether the failure to timely diagnose and properly treat the Veteran's myelodysplastic syndrome directly cause the continuance or natural progress of his disease.

The 2012 VHA opinion noted finding that the Veteran was diagnosed with traumatic organic brain syndrome with psychosis and post-traumatic seizure disorder in 1990, and with dementia in addition to the above-noted diagnoses in 2001.  He required multiple medications, including Hydroxyzine, Olanzapine, Carbamazepine, and Amitriptyline.  The Veteran had mild, macrocytic anemia for several years prior to the severe blood dyscrasias, but during that time he had normal platelets and normal neutrophils.  In June 2003, the Veteran was found to have had a dramatic deterioration in his blood counts since November 2002, but his neutrophils were still normal.  A July 2003 bone marrow aspirate and biopsy revealed bone marrow that was markedly hypercellular.  The cells that were sent for cytogenics were normal.  The bone marrow pathology observed dysplastic red cells with fairly normal white cell and platelet maturation.  A probable diagnosis of myelodysplasia was made.  After this, the Veteran underwent a rapid deterioration of his blood count.  He received growth factor support and transfusions.  He died severely pancytopenic as a consequence of this blood disorder.  

It was unclear to the VA hematologist what the diagnosis really was based on the findings, but assuming the pathology diagnosis was correct, the hematologist found it unlikely (less than a 50/50 chance) that the Veteran's myelodysplastic syndrome was caused by VA prescribing Depakote, Olanzapine, Hydroxyzine, Amitriptyline, and Carbamazepine, as no reliable information could be found, either in publications or in the hematologist's personal experience, to suggest that these drugs would produce the type of blood disorder that the Veteran experienced.   

Second, the hematologist noted that the Veteran had very minor reductions in his counts between 1990 and 2003.  The hematologist found it not likely that a more thorough evaluation, including bone marrow examination, earlier would have prevented the rapidly progressive blood disorder that the Veteran experienced.  Nor did the hematologist find it likely that making an earlier diagnosis would have allowed the Veteran to live longer.  The hematologist estimated less than a 20 percent chance that an earlier diagnosis might have led to a live-saving bone marrow transplant.  

In reviewing the medical evidence pertaining to the Veteran's death, the Board notes that there is no medical opinion regarding the issue on appeal except the opinions which weigh against the claim.  The medical records that most favorably suggest a potential relationship between the Veteran's myelodysplastic syndrome and various VA-prescribed medications note that there "could be" such a relationship.  Such assertions are far too speculative to probatively support the appellant's contentions.  See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as 'could have been' is not probative).

The only other evidence of record that supports the appellant's claim is the appellant's own contentions that the Veteran's death was due to negligence.  The Board recognizes that a lay person such as the appellant may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a lay person, the appellant is not competent to offer testimony on the complex medical question that are raised in this case.  Such questions include determinations concerning when the Veteran's myelodysplastic syndrome began; at what point examination or diagnostic testing would have indicated that the Veteran had myelodysplastic syndrome; whether there was a relationship between any of the Veteran's VA-prescribed medications and the incurrence or aggravation of myelodysplastic syndrome; and whether VA's actions in connection with either theory of entitlement constituted carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable.  Thus, the Board must find the opinion of the VA hematologist to be more probative, as this individual possesses the necessary education, training, and expertise to an opinion on such matters.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the preponderance of the competent medical evidence shows that the proximate cause of the Veteran's death was not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospitalization or medical or surgical treatment, nor was the proximate cause of the Veteran's death an event which was not reasonably foreseeable.  Accordingly, the Board concludes that the criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1151 based on a claim that the Veteran's death resulted from medical treatment provided by the VA are not met. 

ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability, claimed to have resulted from treatment at VA medical facilities, for purposes of accrued benefits, is denied.

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability (and subsequent death), claimed to have resulted from treatment at VA medical facilities, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


